Citation Nr: 0708301	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-31 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran is competent to handle Department of 
Veterans Affairs funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In May 2005, the veteran testified at a personal hearing at 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.  

Initially, the Board notes that the veteran is service-
connected for schizophrenia, rated as 100 percent.  

A January 2003 VA examination report reflects that the 
veteran was being cared for by his father and sister and that 
they handled most of his financial matters.  The examiner 
stated that the veteran is considerably influenced by his 
delusions and hallucinations, and that his insight and 
judgment were poor.  The examiner, however, did not provide 
an opinion as to whether he was competent to contract or to 
manage his affairs, including the disbursement of funds 
without limitation.  

An October 2004 VA examination report reflects that the 
veteran had been handling his bills with the help of his 
father and sister but that he was interested in handling his 
own finances now.  The examiner noted that the veteran has a 
sister helping out with the bills and that this should 
continue even if he is allowed to handle his own funds.  The 
examiner added that the veteran lives with his father, who 
will be able to help him with any questions about financial 
matters.  The examiner concluded that the veteran is 
competent to handle his funds currently as long as he stays 
on his medication and has some overseeing of financial 
questions from his father and sister.  In this regard, 
although the examiner opined that the veteran was competent, 
the examiner conditioned this with the continued use of 
medication and receipt of assistance from his father and 
sister.

A September 2005 VA treatment note reflects the report of the 
veteran's father and sister that people are taking advantage 
of his money.  The veteran replied that he is managing his 
money perfectly well but, when confronted with the fact that 
he owes people money, he indicated that he was declaring 
bankruptcy.  The veteran's sister also stated that he does 
not take his medication regularly, and the psychiatrist noted 
that he had certainly seen some evidence of this.  The 
psychiatrist commented that the veteran is functioning at a 
questionable level where he does not meet the criteria for 
commitment law but at the same time is certainly distressing 
his family and not taking care of himself properly.  The 
psychiatrist, however, did not provide an opinion as to 
whether the veteran was competent to contract or manage his 
affairs.

Given the above medical evidence, which leaves the veteran's 
incompetency in question, the Board finds that the RO should 
schedule the veteran for a VA examination to determine 
whether he is competent for VA purposes.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any ongoing 
medical records pertinent to the veteran's 
schizophrenia.

2.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA examination to determine 
whether he is competent for VA purposes.  
The veteran's claims file should be made 
available to and reviewed by the examiner.  
The examiner is asked to provide an 
opinion as to whether the veteran has the 
mental capacity to contract or to manage 
his affairs, including the disbursement of 
funds without limitation.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.  

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



